In this case Bill was filed to enforce the specific performance of option under which the appellants claimed the right to purchase and to have conveyed to them from the appellee certain lands. There are thirteen (13) Assignments of Error, each of which is addressed to the findings of the Chancellor as obtained in the final decree.
It is not needful for us to say that we concur in each and every of the findings of the Chancellor. All the stated findings of the Chancellor were not essential to constitute the basis of the final decree which was entered.
The evidence is conflicting.
In an equity case where the rights and equities as alleged depend upon the weight and probative force to be given and applied to conflicting testimony, the finding of the Chancellor on such testimony, and the decree which he shall have entered, upon such findings, will not be disturbed on appeal, unless it is clearly shown to be wrong. Wimbish v. Douglas, et al, Fla., opinion filed July 12, 1926, 109 So. 306, and cases there cited. *Page 901 
In this case the essential findings of the Chancellor are supported by some substantial evidence and the decree should be affirmed upon authority of the opinion in the case of Wimbish v. Douglas et al., supra, and cases there cited.
It is so ordered.
Affirmed.
BROWN, C. J., AND WHITFIELD, ELLIS, TERRELL, STRUM AND BUFORD, J. J., concur.